Citation Nr: 9921060	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-00 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

1.  Entitlement to service connection for deteriorating shoulder 
muscles secondary to radiation and surgical treatment for 
service-connected malignant lymphoma.

2.  Entitlement to service connection for a lung disability 
secondary to radiation and surgical treatment for service-
connected malignant lymphoma.

3.  Entitlement to service connection for a right arm disability 
secondary to radiation and surgical treatment for service-
connected malignant lymphoma.

4.  Entitlement to service connection for a low back disability 
secondary to radiation and surgical treatment for service-
connected malignant lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to August 
1974.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana. 

The veteran failed to appear for a scheduled hearing before a 
Member of the Board in March 1999.  The veteran did not request 
that the hearing be rescheduled.  Therefore, the Board concludes 
that the veteran no longer desires such a hearing.


REMAND

The veteran claims that he is entitled to service connection for 
a variety of disabilities as secondary to his radiation and 
surgical treatment for service-connected malignant lymphoma.  A 
review of the veteran's claims file reveals that the veteran 
submitted additional VA outpatient records in December 1997 which 
document treatment for some of the disabilities for which the 
veteran is currently seeking service connection.  The record does 
not indicate that the RO reviewed and considered these records 
prior to certification of the veteran's appeal to the Board.

The Board further notes that in his August 1997 notice of 
disagreement (written on a VA Form 9), the veteran stated that a 
particular VA physician had told him that there was a 
relationship between his claimed disabilities and his radiation 
therapy for a service-connected disability.  The record does 
contain a February 1997 VA outpatient record indicating that the 
veteran has shoulder pain due to radiation therapy for lymphoma, 
as well as 1997 VA outpatient records indicating that the veteran 
has atrophy of shoulder muscles.  The record does not contain any 
medical evidence of a nexus between treatment for the service-
connected lymphoma and the other claimed disabilities, and it 
does not appear that the February 1997 opinion supportive of the 
veteran's shoulder claim was based upon a review of the veteran's 
pertinent history.  Moreover, reports of January 1997 VA 
examinations essentially indicate that none of the veteran's 
claimed disabilities is etiologically related to treatment for 
the service-connected lymphoma.   

In light of these circumstances, the case is REMANDED to the RO 
for the following actions:

1.  The RO should request the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, who 
may possess additional records pertinent to 
his claims.  When the requested information 
and any necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all pertinent records which have 
not already been obtained.  

2.  The veteran should also be requested to 
provide medical evidence, such as a 
statement from a physician, supporting his 
contention that he has lung, right arm and 
low back disabilities which were caused or 
chronically worsened by treatment for his 
service-connected lymphoma.  

3.  Then, the RO should schedule the 
veteran for a VA examination by a physician 
with appropriate expertise to determine the 
nature, extent and etiology of any 
currently present disorders of the right 
and left shoulders.  All indicated studies 
should be performed, and the claims folder 
must be made available to and reviewed by 
the examiner.  With respect to each 
currently present disorder of the right or 
left shoulder, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that such disorder was caused or 
chronically worsened by treatment provided 
for the veteran's service-connected 
lymphoma.  The rationale for all opinions 
expressed should also be provided.  

4.  Thereafter, the RO should undertake any 
other indicated development.  If evidence 
establishing well-groundedness of any of 
the veteran's other claims is received, the 
RO should obtain any other indicated 
examinations with appropriate opinions.  

5.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claims, to 
include consideration of all evidence 
received since the issuance of the 
statement of the case in September 1997.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative should be furnished 
a supplemental statement of the case and be 
given an appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran need 
take no action until he is otherwise notified by the RO.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


